—Judgment, Supreme Court, New York County (John Bradley, J.), rendered August 17, 1998, convicting defendant, upon his plea of guilty, of burglary in the first degree, and sentencing him, as a second violent felony offender, to a term of 10 years, unanimously affirmed.
Defendant’s unauthorized departure from a drug program, without notice to his attorney or the court, coupled with his failure to return to court voluntarily after learning that a bench *273warrant had been issued, violated his plea agreement and justified a 10-year term under the provisions of that agreement (see, People v Figgins, 87 NY2d 840). Concur — Mazzarelli, J. P., Andrias, Saxe, Buckley and Friedman, JJ.